United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1997
                                   ___________

Anthony R. Elwood,                    *
                                      *
                 Appellant,           *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Linda Sanders, Warden, FCI - Forrest *
City,                                 *       [UNPUBLISHED]
                                      *
                 Appellee.            *
                                 ___________

                             Submitted: October 28, 2005
                                Filed: November 2, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Anthony R. Elwood appeals the district court’s* dismissal of
Elwood's 28 U.S.C. § 2241 petition in which he contended he was being denied a
transfer to a federal prison camp in violation of Bureau of Prisons’ policy. Because
Elwood has been released to a community corrections center during the pendency of
this appeal, the appeal should be dismissed as moot. See Mills v. Green, 159 U.S.


      *
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties, in accordance with 28 U.S.C. § 636(c).
651, 653 (1985) (when event occurs during pendency of appeal that renders it
impossible to grant effective relief, court will dismiss appeal as moot).

     Accordingly, we dismiss this appeal.
                    ______________________________




                                    -2-